PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


IGEN INTERNATIONAL, INCORPORATED,      
a Delaware corporation,
                 Plaintiff-Appellee,
                 v.
ROCHE DIAGNOSTICS GMBH,
             Defendant-Appellant,                No. 02-1537
                and
BOEHRINGER MANNHEIM CORPORATION,
a German Limited Liability
Company,
                         Defendant.
                                       
           Appeal from the United States District Court
            for the District of Maryland, at Greenbelt.
                 Peter J. Messitte, District Judge.
                        (CA-97-3461-PJM)

                      Argued: February 24, 2003

                        Decided: July 9, 2003

       Before TRAXLER and SHEDD, Circuit Judges, and
          C. Arlen BEAM, Senior Circuit Judge of the
      United States Court of Appeals for the Eighth Circuit,
                     sitting by designation.



Affirmed in part, reversed in part, and remanded by published opin-
ion. Senior Judge Beam wrote the opinion, in which Judge Traxler
and Judge Shedd joined.
2         IGEN INTERNATIONAL v. ROCHE DIAGNOSTICS GMBH
                              COUNSEL

ARGUED: Carter G. Phillips, SIDLEY, AUSTIN, BROWN &
WOOD, L.L.P., Washington, D.C., for Appellant. Howard M. Sha-
piro, WILMER, CUTLER & PICKERING, Washington, D.C., for
Appellee. ON BRIEF: Joseph R. Guerra, Jonathan F. Cohn, Eric A.
Shumsky, SIDLEY, AUSTIN, BROWN & WOOD, L.L.P., Washing-
ton, D.C.; John R. Dawson, Nancy J. Sennett, James T. McKeown,
Michael J. Aprahamian, FOLEY & LARDNER, Milwaukee, Wiscon-
sin, for Appellant. Louis R. Cohen, A. Stephen Hut, Jr., WILMER,
CUTLER & PICKERING, Washington, D.C., for Appellee.


                               OPINION

BEAM, Senior Circuit Judge:

   Following a ten-week jury trial, the District Court for the District
of Maryland entered judgment in favor of IGEN International (IGEN)
and against Roche Diagnostics GmbH (Roche) in the amount of
$105.4 million in compensatory damages and $400 million in punitive
damages. The district court also terminated a contract upon which
Roche had expended more than $350 million in developmental
expenses. Roche appeals and we affirm in part, reverse in part and
remand.

                                    I.

  In 1992, IGEN entered a License and Technology Development
Agreement with Boehringer Mannheim GmbH (BM), which entity
was acquired in 1998 by Roche Holding, Ltd. (Roche Holding), a
Swiss corporation, and renamed Roche Diagnostics GmbH. The pur-
pose of the agreement was to facilitate the development, manufacture
and marketing of medical diagnostic products that employ IGEN’s
patented electrochemiluminescence, or ECL, technology.1 In
    1
   ECL is used in testing human body fluids for the presence of sub-
stances like proteins and viruses. The fluid is added to a test kit called
an "assay," which contains antibodies and other chemicals that are chem-
          IGEN INTERNATIONAL v. ROCHE DIAGNOSTICS GMBH                   3
exchange for various exclusive and semi-exclusive licenses to
develop and distribute ECL-based products, Roche agreed to pay roy-
alties to IGEN, to share any improvements it acquired or developed
to enhance the technology, and to market its ECL products within a
specified field. Roche invested more than $350 million in the ECL
project over the next several years and launched two ECL-based diag-
nostic instruments in 1996 and 1997. Its menu of test kits or "assays"
rapidly expanded from eleven to more than fifty, and its market share
increased from zero percent in 1996 to the number four position in the
American market, number two in Europe, and number two worldwide
by 2001.

   But in 1997, a disagreement arose between Roche and IGEN over
the calculation and reporting of royalties. IGEN brought this lawsuit
("this case" or "the Maryland case") in September 1997, alleging that
Roche incorrectly calculated and paid royalties under the contract,
failed to use its "best efforts" in developing ECL-based products, and
breached its duty of good faith and fair dealing.

   Matters got even more complicated in 1998 when a Swiss com-
pany, Laboratoires Serono S.A. (Serono), sued both IGEN and Roche
in federal district court in Delaware ("the Serono litigation" or "the
Delaware case"), alleging that ECL-based instruments infringed a
Serono patent. Although both Roche and IGEN knew of the Serono
patent at the outset of their relationship, they initially determined that
it did not pose a threat of infringement liability. Faced with the
infringement suit, however, Roche reevaluated the patents and deter-
mined that Serono’s claims had some possibility of success. When
Roche and IGEN could not agree on who had primary contractual
responsibility for defense of the Serono action, one of Roche’s corpo-
rate affiliates, F. Hoffmann-La Roche Ltd. (HLR), acquired Serono’s
patent for $15 million on July 12, 1999.

ically fitted with "electrochemiluminescent labels." The resulting mixture
is then charged with an electric current that causes the emission of light
in quantities particular to the labels in the reaction. Specific substances
are detected and identified as the light is measured in a small chamber
called a "measuring cell." The entire process is run in an "instrument"
that contains the measuring cell, a computer, waste containers, and
numerous other robotics and parts.
4        IGEN INTERNATIONAL v. ROCHE DIAGNOSTICS GMBH
   Having purchased the subject matter of the Serono action, HLR
formally became the plaintiff in the Delaware case on October 26,
1999, and then offered each of the defendants—including Roche,
IGEN, and IGEN’s licensees—a dismissal without prejudice. Roche
accepted but IGEN refused the offer. It wanted either a dismissal with
prejudice or a final judgment. HLR, likewise, was unwilling to waive
the right to protect its newly acquired interest in the Serono patent,
particularly in light of IGEN’s stormy relationship with Roche. So the
Serono lawsuit proceeded to a week-long bench trial in February
2001.

   Meanwhile, on September 22, 2000, IGEN filed an amended com-
plaint in this case, which complaint included, among others, new alle-
gations concerning the handling of the Serono matter. Twelve of
IGEN’s fourteen causes of action proceeded to trial, and six of them
are before us on appeal. IGEN alleged that HLR’s continuation of the
Serono lawsuit amounted to tortious unfair competition by Roche. It
claimed that Roche breached an implied duty of good faith and fair
dealing when Roche discontinued plans to develop an ECL-based
DNA probe without returning to IGEN Roche’s semi-exclusive
license to do so. IGEN also alleged that Roche breached express pro-
visions of the contract by (1) failing to pay royalties; (2) failing to
share ECL improvements with IGEN; (3) settling the Serono lawsuit,
using HLR, without IGEN’s consent; and (4) selling ECL-based prod-
ucts outside the contractually limited field.

   The jury returned a special verdict in IGEN’s favor on each of
these claims. It awarded $4.8 million in compensatory damages and
a landmark $400 million in punitive damages for the unfair competi-
tion claim; $82 million for breach of the implied duty of good faith
and fair dealing; and a total of $18.6 million for the other breach-of-
contract claims. Additionally, the jury found that Roche had materi-
ally breached its agreement with IGEN. The district court entered
judgment in the amounts determined by the jury and declared that
IGEN was entitled to terminate the agreement as a result of Roche’s
material breach. The court also denied Roche’s post-trial motions for
judgment as a matter of law, for a new trial, and for reduction of the
punitive damages. This appeal followed.
          IGEN INTERNATIONAL v. ROCHE DIAGNOSTICS GMBH                   5
                                    II.

   We turn first to the issues in this case arising out of the Serono liti-
gation, which issues merit some additional procedural discussion. In
its amended complaint, IGEN sought to hold Roche liable for the role
that its corporate relative, HLR, played in the Serono lawsuit. In
Count Twelve, the contract claim, IGEN alleged that HLR’s purchase
of the Serono patent constituted an unauthorized settlement by Roche
in violation of section 13.1 of the agreement. In Count Fourteen,
IGEN claimed that HLR’s continuation of the Serono lawsuit
amounted to unfair competition.

   IGEN moved for partial summary judgment on Count Twelve.
Roche opposed the motion by arguing, in part, that it could not be
held liable for HLR’s conduct because IGEN had failed to establish
that Roche and HLR were the same legal entity. The district court dis-
agreed and ruled that, "in the Serono litigation, for all purposes, what-
ever was accomplished by Hoffmann-La Roche was accomplished by
Boehringer Mannheim, by Roche, whomever the parties were." In
other words, the district court determined that Hoffmann-La Roche
was Roche’s second self or alter ego.2 It also agreed with IGEN’s
interpretation of the contract and, thus, granted summary judgment in
IGEN’s favor.

   We are inclined to believe that, under the facts of this case, the dis-
trict court’s decision to pierce the corporate veil between Roche and
HLR was error. But, we need not decide that question because Roche
has not challenged the district court’s alter ego ruling on appeal. Fail-
ure to present or argue assignments of error in opening appellate
briefs constitutes a waiver of those issues. See Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999); Fed. R. App. P.
28(a)(9)(A). Although Roche appeals the grant of summary judgment
on Count Twelve, its argument addresses only the district court’s
interpretation of the contract and ignores the alter ego determination
entirely.3 Had Roche raised this issue on appeal, we may have been
  2
     We have been unable to discern that IGEN advanced any other theo-
ries of liability on the part of Roche flowing from the activities of HLR.
   3
     Roche mentions the alter ego determination in passing in two places:
once in a footnote in its opening brief where Roche is attempting to
6         IGEN INTERNATIONAL v. ROCHE DIAGNOSTICS GMBH
able to more narrowly resolve the Serono-based claims at issue in this
case. If HLR and Roche are separate entities for tort liability pur-
poses, as the record seems to indicate,4 it is doubtful that Roche could
have been found responsible for damages, if any, arising from contin-
uation of the Serono litigation.5 However, with alter ego not an issue
on appeal, we turn to the merits of Counts Twelve and Fourteen.

explain its delay in asserting the Noerr-Pennington doctrine, Appellant’s
Brief at 21 n.9; and once more in its reply brief, also as part of a discus-
sion of Noerr-Pennington issues, Reply Brief at 6. These references are
insufficient to preserve for our review the issue of whether the district
court’s decision to pierce the corporate veil was erroneous.
   4
     The record shows that Roche Holding is the corporate parent of all
Roche Group entities directly or indirectly involved in this litigation.
Germany-based Roche is a wholly owned subsidiary of Courange
Deutschland Holding, a German corporation, which in turn is a wholly
owned subsidiary of Roche Holding. HLR is a wholly owned
Switzerland-based subsidiary of Roche Holding. Roche and HLR have
"clearly separate management" and different missions in the Roche Hold-
ing family of companies operating in various nations.
   5
     Under Delaware law (the governing law of this contract),
    the act of one corporation is not regarded as the act of another
    merely because the first corporation is a subsidiary of the other,
    or because the two may be treated as part of a single economic
    enterprise for some other purpose. Rather, to pierce the corporate
    veil based on an agency or "alter ego" theory, "the corporation
    must be a sham and exist for no other purpose than as a vehicle
    for fraud."
In re Sunstates Corp., 788 A.2d 530, 534 (Del. Ch. 2001) (quoting Wal-
lace v. Wood, 752 A.2d 1175, 1184 (Del. Ch. 1999)). Thus, "[m]ere con-
trol and even total ownership of one corporation by another is not
sufficient to warrant the disregard of a separate corporate entity" and "a
common central management alone is not a proper basis for disregarding
separate corporate existence." Skouras v. Admiralty Enter., Inc., 386
A.2d 674, 681 (Del. Ch. 1978).
  IGEN did not allege, much less establish, that HLR existed for no
other purpose than to commit fraud. Both IGEN and the district court
focused their alter ego analysis on HLR’s role in an isolated set of trans-
actions relating to the Serono patent. That focus was too narrow. None
of the evidence in the summary judgment record persuades us that HLR,
a corporate relative of Roche, was the alter ego of Roche.
          IGEN INTERNATIONAL v. ROCHE DIAGNOSTICS GMBH                 7
                                   A.

   Section 13.1 of the parties’ agreement states that "[n]either party
shall enter into any settlement that affects the other party’s rights or
interests without such other party’s written consent." IGEN argues,
and the district court found, that HLR’s purchase of the Serono patent
for $15 million constituted an unauthorized settlement by Roche that
affected IGEN’s rights and interests. Roche counters that, with or
without HLR’s purchase, the Serono patent would still exist and
would remain a threat to IGEN’s patent rights. The mere substitution
of parties did not, according to Roche, impact IGEN’s rights or inter-
ests at all, and summary judgment on Count Twelve was therefore
improper. We disagree.

   Reviewing the grant of summary judgment de novo, Moore Bros.
Co. v. Brown & Root, Inc., 207 F.3d 717, 722 (4th Cir. 2000), we find
that Roche’s view of what "affects the other party’s rights or inter-
ests" is too narrow. The plain meaning of section 13.1 supports the
district court’s conclusion that the loss of Roche as a co-defendant in
the Serono litigation affected IGEN’s interests. As co-defendants,
IGEN and Roche undoubtedly could have shared trial strategy and
most certainly had already shared confidential information and tech-
nology. Once HLR became the Serono plaintiff and dismissed Roche
as a defendant, IGEN not only lost the benefit of a trial partner, it saw
its confidences transferred, through Roche and HLR’s corporate affil-
iation, to its opponent. To be sure, these events did not destroy or
defeat IGEN’s rights or interests, but they certainly affected them.
Because we must accept the district court’s determination that Roche
and HLR were the same entity in this transaction, we affirm the grant
of summary judgment on Count Twelve.

                                   B.

   In Count Fourteen, IGEN alleged that Roche engaged in unfair
competition by continuing the Serono lawsuit once HLR had acquired
the Serono patent. Soon after the district court ruled that Roche could
be held liable for HLR’s pursuit of the Serono claim, Roche sought
the application of the Noerr-Pennington doctrine, which immunizes
protected First Amendment petitioning activity from collateral attack.
8         IGEN INTERNATIONAL v. ROCHE DIAGNOSTICS GMBH
The district court denied Roche’s request as untimely6 and permitted
the unfair competition claim to go to the jury, resulting in a $4.8 mil-
lion compensatory award (the cost to IGEN of defending the Serono
action) and $400 million in punitive damages.

   The Noerr-Pennington doctrine grants First Amendment immunity
to those who engage in petitioning activity. See United Mine Workers
of Am. v. Pennington, 381 U.S. 657, 670 (1965); E. R.R. Presidents
Conf. v. Noerr Motor Freight, Inc., 365 U.S. 127, 138 (1961). This
includes the pursuit of litigation, California Motor Transp. Co. v.
Trucking Unltd., 404 U.S. 508, 510 (1972), and, although originally
developed in the antitrust context, the doctrine has now universally
been applied to business torts. See, e.g., Cheminor Drugs, Ltd. v.
Ethyl Corp., 168 F.3d 119, 128-29 (3d Cir. 1999) (doctrine applies to
common law claims of malicious prosecution, tortious interference
with contract, tortious interference with prospective economic advan-
tage, and unfair competition). The application of Noerr-Pennington is
a question of law. TEC Cogeneration Inc. v. Fla. Power & Light Co.,
76 F.3d 1560, 1567 (11th Cir. 1996), modified on rehearing by 86
F.3d 1028 (11th Cir. 1996).

   To facilitate our analysis of the doctrine and its application in this
case, we frame the issue as follows: after acquisition of the Serono
interest, HLR continued to petition the Delaware federal district court
for a judgment against IGEN arising from Serono’s patent claims.
Then, in the Maryland federal district court, IGEN sought judgment
against Roche for damages arising from HLR’s petitioning activity in
the Delaware case. Roche, in turn, attempted to assert First Amend-
ment Noerr-Pennington immunity against IGEN’s Maryland court
    6
    IGEN filed a motion for leave to amend its complaint on August 18,
2000, and filed the amended complaint on September 22, 2000. Roche
filed its amended answer the same day. The district court ruled that HLR
was Roche’s alter ego at a hearing on August 10, 2001, and granted sum-
mary judgment to that effect on August 31, 2001. Roche filed a motion
in limine seeking application of Noerr-Pennington or, alternatively, leave
to amend its answer to include a Noerr-Pennington defense, on October
10, 2001, two months after the ruling (or forty days after entry of sum-
mary judgment) and just over a year from the date of IGEN’s amended
complaint.
          IGEN INTERNATIONAL v. ROCHE DIAGNOSTICS GMBH                  9
claim. HLR has never been a named party in the Maryland case but
after the August 10, 2001, alter ego ruling the district court deemed
HLR and Roche to be one and the same entity.

  Thus, first we must decide whether Roche timely asserted Noerr-
Pennington and second, if so, whether Noerr-Pennington immunizes
Roche from liability for IGEN’s claim.

    This circuit has previously characterized Noerr-Pennington as an
affirmative defense, North Carolina Elec. Membership Corp. v. Caro-
lina Power & Light, 666 F.2d 50, 52 (4th Cir. 1981), but other circuits
that have addressed the issue disagree. Compare Bayou Fleet, Inc. v.
Alexander, 234 F.3d 852, 860 (5th Cir. 2000) (Noerr-Pennington is
an affirmative defense, but is not waived if raised at a "pragmatically
sufficient time" and does not prejudice the other party), with McGuire
Oil Co. v. Mapco, Inc., 958 F.2d 1552, 1558 n.9 (11th Cir. 1992)
(Noerr-Pennington is "not merely an affirmative defense," and the
party opposing its application bears the burden of showing that it does
not apply). Roche argues, of course, that Noerr-Pennington is not an
affirmative defense and therefore can be asserted at any time. In the
alternative, Roche contends that the district court should have granted
it leave to amend its answer to include the defense. The district court
rejected both arguments, ruling that Noerr-Pennington must be affir-
matively pleaded and that Roche could not amend its answer. This
was error.

    We are inclined to believe that the Serono litigation brought with
it into this collateral proceeding against Roche a rebuttable presump-
tion of Noerr-Pennington immunity, which Roche was not required
to plead as an affirmative defense. See Maquire Oil, 958 F.3d 1558
n.9 (the burden is on the party opposing application of Noerr-
Pennington to allege facts sufficient to show that it does not apply).
However, because it is not essential to our holding, we need not
revisit that issue today. Even if Noerr-Pennington is an affirmative
defense, we find that the district court abused its discretion in refusing
to allow Roche to amend its answer. Leave to amend "shall be freely
given when justice so requires," Fed. R. Civ. P. 15(a), and "should be
denied only when the amendment would be prejudicial to the oppos-
ing party, [when] there has been bad faith on the part of the moving
party, or [when] the amendment would be futile." Johnson v. Oroweat
10        IGEN INTERNATIONAL v. ROCHE DIAGNOSTICS GMBH
Foods Co., 785 F.2d 503, 509 (4th Cir. 1986). None of those condi-
tions applies here.

   Roche asserted Noerr-Pennington within a "pragmatically suffi-
cient time"—two months or less—after the district court’s alter ego
determination. See Bayou Fleet, 234 F.3d at 860 (defense not waived
if raised at a "pragmatically sufficient time"). Any failure by Roche
to raise it at an earlier time was wholly consistent with its contention,
prior to the alter ego ruling, that it could not be held liable for HLR’s
conduct. And, this position could not have been a surprise to IGEN
or the district court, either before or after the alter ego ruling.7 It was
only after the corporate veil had been pierced in this case that Roche
apparently thought it had need to defend the unfair competition claim
on Noerr-Pennington grounds.

   We next consider whether Noerr-Pennington effectively immu-
nizes Roche from liability for its role in the Delaware lawsuit. We
have already established that Noerr-Pennington immunity applies to
business torts like unfair competition. However, Noerr-Pennington
immunity is subject to an exception for "sham" litigation. The sham
exception requires the allegedly tortious Serono litigation to have
been "objectively baseless in the sense that no reasonable litigant
could realistically expect success on the merits." Prof’l Real Estate
Investors, Inc. v. Columbia Pictures Indus., 508 U.S. 49, 60 (1993).
Then, "[o]nly if challenged litigation is objectively meritless may a
court examine the litigant’s subjective motivation." Id. Thus, even lit-
igation that is deceitful, underhanded, or morally wrong will not
defeat immunity unless it satisfies the objective baselessness require-
ment. Baltimore Scrap Corp. v. David J. Joseph Co., 237 F.3d 394,
398-99 (4th Cir. 2001).

   Procedurally, this circuit’s precedent holds that upon Roche’s
assertion of Noerr-Pennington as an affirmative defense, IGEN "has
  7
   The record reveals that Roche, in opposition to IGEN’s motion for
partial summary judgment on Count Twelve, filed with the district court
and served on IGEN on July 16, 2001, a memorandum in opposition to
the motion, taking issue with IGEN’s alter ego arguments and noting that
similar arguments by IGEN had already been rejected twice by the Dela-
ware court in the Serono litigation.
          IGEN INTERNATIONAL v. ROCHE DIAGNOSTICS GMBH                   11
the burden of proving that its [opponent’s] conduct was a sham."
Hosp. Bldg. Corp. v. Trustees of Rex Hosp., 791 F.2d 288, 293 (4th
Cir. 1986). IGEN has failed to satisfy this burden.

   At trial, both IGEN and the district court essentially ignored the
threshold requirement of objective baselessness and focused primarily
on Roche’s subjective motivation for pursuing the Serono claim. On
appeal, IGEN asserts—for the first time—that the Serono lawsuit was
objectively baseless in Roche’s hands because, according to IGEN’s
view of sections 4.6.1 and 1.6 of the contract,8 IGEN held a non-
exclusive license in the Serono patent from the moment Roche
acquired it through HLR. This argument misunderstands the meaning
of objective baselessness. The mere existence of a possible defense
to the Serono claim does not render the lawsuit a sham. Roche has
advanced several reasonable arguments in opposition to IGEN’s
license defense, and the Delaware case—even in HLR’s hands—
required a five-day trial. The outcome of the dispute is irrelevant;9 the
question is whether the Serono claim in HLR’s hands was so merit-
less, whether IGEN’s late-coming license argument is so irrefutable,
that no reasonable litigant in Roche’s position could have expected to
succeed. We believe the answer to the question is resoundingly in the
negative. Indeed, we believe, for instance, that Roche has advanced
at least an arguably convincing defensive interpretation of Sections
4.6.1 and 1.6 of the contract. The fact that HLR saw fit to grant IGEN
a license to use the Serono patent as part of a settlement that occurred
subsequent to and as a result of the August 10, 2001, alter ego ruling
in this case, does not attenuate our view.
  8
     Section 4.6.1 grants a non-exclusive license to IGEN in all "improve-
ments" to the ECL technology. Section 1.6 defines "improvements" to
include technologies "which are licensed or otherwise acquired from
third parties, in the course of, arising out of, or as a result of work per-
formed under this Agreement" (emphasis added).
   9
     Following a five-day bench trial in February 2001, the Delaware case
remained under submission until after the district court’s alter ego and
summary judgment rulings in this case. HLR then dismissed IGEN with
prejudice in November 2001. HLR also paid all of IGEN’s litigation
expenses, which totaled $4.8 million, and granted IGEN a perpetual,
irrevocable royalty-free worldwide license to use and sublicense the
rights embodied in the Serono patent.
12        IGEN INTERNATIONAL v. ROCHE DIAGNOSTICS GMBH
   Assuming, as we must, that HLR was the alter ego of Roche for
purposes of the Serono lawsuit, we hold that the sham exception does
not apply and that the Noerr-Pennington doctrine immunizes Roche
from collateral tort liability arising from that litigation. Accordingly,
we vacate the compensatory award of $4.8 million and the punitive
damages award of $400 million.

                                   C.

   Even if we were to reject Roche’s Noerr-Pennington defense, we
would be inclined to find that it was error for the district court to sub-
mit the issue of punitive damages to the jury. Under Maryland law,10
"exemplary damages must be justified by circumstances of aggrava-
tion. A wrong motive must accompany the wrongful act, and without
proof of malice, or some other aggravation, exemplary damages can-
not be recovered." Heinze v. Murphy, 24 A.2d 917, 921 (Md. 1942).
In this case, the predicate tort or alleged "wrongful act" was, of
course, HLR’s continuation of the purportedly baseless Serono litiga-
tion against IGEN. But as we have already noted, HLR offered to dis-
miss IGEN from the Serono action, and the Delaware court
apparently recognized sufficient validity in the Serono claim to permit
a five-day trial on the merits. These circumstances, along with our
observations on the potential viability of Roche’s unfair competition
defenses, are inconsistent with the level of reprehensibility needed to
submit a punitive damages claim in Maryland.

   In deciding to submit the issue of punitive damages to the jury, the
district court extended its focus beyond HLR’s continuation of the
Serono litigation. It obviously considered IGEN’s various arguments
throughout the course of the litigation that Roche through HLR pur-
sued the Serono claim as part of a larger scheme to put IGEN out of
business. We think that this attention was misplaced. IGEN conceded
  10
   The parties agree that, although the contract is interpreted according
to Delaware law, the tort claim is governed by Maryland law. Cf.
Oroweat Foods, 785 F.2d at 511 (law of the place of injury governs).
  Because this is a diversity action, we must apply the law of the rele-
vant state and attempt to "predict how that court would rule if presented
with the issue." Private Mortgage Inv. Servs. v. Hotel and Club Assocs.,
296 F.3d 308, 312 (4th Cir. 2002).
          IGEN INTERNATIONAL v. ROCHE DIAGNOSTICS GMBH                 13
at argument that continuation of the Serono case was the sole source
of culpable conduct applicable to Count Fourteen, the unfair competi-
tion claim. While IGEN advanced five contract-related acts in support
of this particular claim, the district court specifically and correctly
rejected their applicability to the tort allegation. Our review of the
evidence discloses only two additional incidents that might reason-
ably be considered proof of "a larger scheme." First, Roche issued a
press release during the Maryland litigation concerning the Serono
action and the possible effect the case might have on IGEN should
HLR prevail. Second, there was evidence that Peter Homberg, general
counsel for Roche, participated in HLR’s purchase of the Serono
patent. Apparently, these two pieces of evidence prompted the district
court to instruct the jury, in conjunction with the unfair competition
claim, that it could "consider other conduct of Roche Diagnostics. For
example, IGEN argues that Roche Diagnostics intended to depress
IGEN’s stock price and ultimately destroy the company and that
Roche Diagnostics took various steps toward that goal." (R. Vol. 720-
2 at 7151.) However, at the charging conference, the court stated,
"there is no act that accompanies anything that [Roche] said. The only
act that arguably is there is the act, what they did in Serono." (R. Vol.
720-1 at 7057-58.) Accordingly, from the evidence presented and,
especially, from the district court’s stated analysis of the facts, it is
difficult to identify evidence of malice sufficient to justify the submis-
sion of the question of punitive damages to the jury. "A defendant’s
dissimilar acts, independent from the acts upon which liability was
premised, may not serve as the basis for punitive damages." State
Farm Mut. Auto. Ins. Co. v. Campbell, 123 S. Ct. 1513, 1523 (2003).

                                   III.

   In Count Thirteen IGEN alleged that Roche breached an implied
duty of good faith and fair dealing. The jury agreed and awarded $82
million in damages, and the district court denied Roche’s motion for
judgment as a matter of law. Viewing evidence in the light most
favorable to IGEN, and drawing all reasonable inferences in its favor,
we review the denial of judgment as a matter of law de novo. Fergu-
son v. City of Charleston, 308 F.3d 380, 394 (4th Cir. 2002).

  Under section 4.2.1 of the agreement, Roche received two licenses:
an exclusive license to develop immunoassays and a semi-exclusive
14        IGEN INTERNATIONAL v. ROCHE DIAGNOSTICS GMBH
license to develop ECL-based DNA probes. But in 1997, Roche
decided that its existing DNA-probe system, Amplicor, was the more
advanced product and discontinued development of the ECL-based
probes. IGEN argues that Roche had an implied duty either to pursue
the ECL-based probes or, upon discontinuing the project, to return the
semi-exclusive license. We disagree with IGEN’s view of Delaware
law.11

   Delaware courts recognize that, although an implied duty of good
faith and fair dealing exists in every contract, it "cannot override the
literal terms of an agreement." Gilbert v. El Paso Co., 575 A.2d 1131,
1143 (Del. 1990). And section 9.3(b) of the agreement, by its terms,
plainly applies in this case. It provides that, if Roche develops "a
diagnostic system based on a technology that results in products that
compete in a material way" with ECL-based products, Roche’s
license rights become non-exclusive. Roche’s decision to discontinue
ECL-based probes in favor of its Amplicor probes clearly triggered
the remedy in this provision and rendered Roche’s semi-exclusive
license non-exclusive. It is unnecessary for us to create an implied
duty to return the license when the contract requires the same result
by its express terms. We reverse the district court’s denial of judg-
ment as a matter of law and vacate the $82 million compensatory
award and declaratory judgment requiring Roche to return the semi-
exclusive license.

                                  IV.

   Finally, we address the remaining contract claims. In addition to its
findings with respect to improper settlement and breach of the implied
duty of good faith and fair dealing, the jury found that Roche had
breached the agreement by (1) failing to accurately calculate, report,
and pay royalties; (2) selling ECL-based products outside the "field"
restrictions; and (3) failing to share "improvements" with IGEN. It
awarded $12 million in damages for the royalty claim, $807,525 for
the out-of-field sales, and $10 in nominal damages for the improve-
ments claim. The jury also found that one or more of these breaches
was material. The district court entered judgment in those amounts,
  11
   Section 10.2 of the agreement states that it "shall be governed and
construed under the laws of the State of Delaware."
          IGEN INTERNATIONAL v. ROCHE DIAGNOSTICS GMBH                   15
declared that IGEN was entitled to terminate the agreement as a result
of Roche’s material breach, and denied Roche’s motions for judgment
as a matter of law and for a new trial. We affirm the denial of judg-
ment as a matter of law if, "giving the non-movant the benefit of
every legitimate inference in his favor, there was evidence upon
which a jury could reasonably return a verdict for him." Cline v. Wal-
Mart Stores, Inc., 144 F.3d 294, 301 (4th Cir. 1998) (quotations omit-
ted). And we reverse the denial of a new-trial motion "only upon a
showing of abuse of discretion." Id. at 305.

   We find sufficient evidence in the record to support the jury’s ver-
dict on all three of these claims. IGEN presented credible testimony
that Roche took large deductions in calculating royalties and failed to
keep full and accurate records. The same is true with respect to the
field limitations; indeed, Roche concedes that it breached the restric-
tions and simply argues that the jury overestimated the extent and
materiality of the breach. We disagree with this overestimation argu-
ment. A reasonable jury could have found that Roche marketed ECL-
based products to pharmaceutical companies, research professionals,
and numerous physicians’ office laboratories in violation of the agree-
ment.12 Finally, we think there was sufficient evidence for the jury to
find that Roche violated its duty to share improvements relating to its
ECL-based instruments under section 4.6.1, although it is a very close
question.

   Under section 11.2, IGEN is entitled to terminate the agreement if
Roche "fails to comply with any material obligation." Roche’s con-
tention that the jury improperly aggregated several minor breaches in
order to find materiality is inapposite. The special verdict form clearly
indicated that Roche had breached "one or more material obligations."
We think, for example, that either Roche’s failure to properly pay
royalties or its breach of the field restrictions was material. Royalty
payments were the chief benefit for which IGEN bargained in this
arrangement. The district court did not abuse its discretion by uphold-
  12
    Section 1.4 defines the "Field" to include only hospitals, blood banks
and clinical reference laboratories, and specifically excludes sales for use
in physicians’ offices and ambulances. Section 4.7 prohibits commercial
exploitation in fields or market segments other than those specifically
included in section 1.4.
16        IGEN INTERNATIONAL v. ROCHE DIAGNOSTICS GMBH
ing the jury’s finding of materiality and declaring IGEN’s right to ter-
minate. Accordingly, we affirm the denial of Roche’s post-verdict
motions for judgment as a matter of law and for a new trial with
respect to the royalty claim, the field restrictions, and the failure to
share improvements.

                                  V.

   For the reasons stated in this opinion, we reverse the judgment of
the district court on IGEN’s claims for unfair competition and breach
of the implied duty of good faith and fair dealing. We affirm the dis-
trict court’s grant of summary judgment on IGEN’s claim for unau-
thorized settlement, and we affirm the denial of Roche’s motions for
judgment as a matter of law and a new trial on IGEN’s claims for
unpaid royalties, out-of-field sales, and withholding of improvements.
We remand this case to the district court for entry of judgment not
inconsistent with this opinion.

                       AFFIRMED IN PART, REVERSED IN PART,
                                           AND REMANDED